NOTE: ThiS order is n0np1'ecedentia1.
United States Court of AppeaIs
for the Federal Circuit
YANKEE ATOMIC ELECTRIC COMPANY,
Plaintiff-Cr0ss Appellant,
V.
UNITED STATES,
Defen.dant-Appellant.
MAINE YANKEE ATOMIC POWER COMPANY,
Plain,tiff-Cross Appellan.t,
V.
UNITED STATES,
Defendant-Appellan,t.
CONNECTICUT YANKEE POWER COMPANY,
Plaintiff-Cross Appellcmt,
V. `
UNITED STATES,
Defen,dant-Appellant.
2011-5020, -5021, -5022, -5027, -5028, -5029

YANK.EE ATOMIC ELECTRIC CO V. US 2
Appeals from the United States Court of Federal
Claims in case nos. 98-CV-126, 98-CV-4'74, 98-CV-154,
Senior Judge James F. Merow.
ON MOTION
ORDER
Up0n consideration of the United StateS’ unopposed
motions to consolidate 2011-5020,-5027 with 2011-5021,-
5029 and 2011-5022, -5028,
IT ls ORDERED THAT:
The motions to consolidate are granted The revised
official caption is reflected above. The United States’
brief is due February 3, 2011. The United States’ motion
for extension of time in 2011-5022 is moot.
FOR THE COURT
JAN 2 5 ml 131 Jan H01-bay
Date J an Horbaly
Clerk
ccc Catherine E. Stetson, Esq.
Howard D. Lester, Jr., Esq.
s19
FlLED
U.S. COURT 0F LS FOR
THE FEDERPF(5§?1l|lT
JAN 2 6 2011
JANlHRBAL¥
Cl.Ell(